Citation Nr: 0838397	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
pain.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hand 
pain.  

3.  Entitlement to service connection for dermatitis.  

4.  Entitlement to a disability evaluation greater than 20 
percent for lumbosacral strain (hereafter "back 
disability").  

5.  Entitlement to a disability evaluation greater than 10 
percent for peptic ulcer disease.  

6.  Entitlement to an initial evaluation higher than 10 
percent for radiculopathy in the right leg.  

7.  Entitlement to an initial disability evaluation greater 
than 20 percent for radiculopathy in the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1989 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Jersey.  


FINDINGS OF FACT

1.  Evidence received since the January 1995 denial of 
service connection for bilateral knee pain is not duplicative 
or cumulative of evidence previously considered or relates to 
an unestablished fact necessary to substantiate the claim.  

2.  The veteran's right knee degenerative joint disease (DJD) 
was caused by his active military service.

3.  The veteran's left knee DJD was caused by his period of 
military service.  

4.  Evidence received since the January 1995 denial of 
service connection for right hand pain is not duplicative or 
cumulative of evidence previously considered or relates to an 
unestablished fact necessary to substantiate the claim.  

5.  The veteran's right hand pain was not caused by his 
period of military service.  

6.  Evidence received since the January 1995 denial of 
service connection for left hand pain is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

7.  The veteran's dermatitis was not caused by his period of 
military service.  

8.  The veteran's forward flexion of his thoracolumbar spine 
is not limited to 30 degrees or less, nor does he have 
favorable ankylosis.  The veteran does not have a severe back 
disability, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, loss of lateral motion 
with osteo arthritic changes, or narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  

9.  The veteran has moderate, but not moderately severe 
incomplete paralysis of the sciatic nerve in his right lower 
extremity.  

10.  The veteran does not have moderately severe incomplete 
paralysis of the sciatic nerve in his left lower extremity.  


CONCLUSIONS OF LAW

1.  The January 1995 decision denying service connection for 
bilateral knee and hand pain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2007).   

2.  New and material evidence has been received since the 
January 1995 rating decision to reopen a claim for service 
connection for bilateral knee pain.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's DJD of the right knee was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

4.  The veteran's DJD of the left knee was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007). 

5.  New and material evidence has been received since the 
January 1995 rating decision to reopen a claim for service 
connection for right hand pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

6.  The veteran's right hand pain was not incurred or 
aggravated in service.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

7.  No new and material evidence has been received since the 
January 1995 rating decision to reopen a claim for service 
connection for left hand pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

8.  The veteran's dermatitis was not incurred or aggravated 
in service.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

9.  The criteria for a rating higher than 20 percent for a 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5295 (2003) and 5237 (2007).

10.  The criteria have been met for a 20 percent rating, but 
no higher, for radiculopathy to the right lower extremity.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, DC 8520 (2007).

11.  The criteria for a rating higher than 20 percent for 
radiculopathy to the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2003, August 2003, and July 2007, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

With regard to the veteran's claims for increased evaluations 
for a back disability and peptic ulcer disease, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, Vazquez-Flores, 22 
Vet. App. at 48.  ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's back disability and peptic ulcer disease 
were provided to him in the July 2004 statement of the case 
(SOC).  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disabilities met the requirements for a higher rating was 
needed for an increase to be granted.  Certainly then, he has 
the requisite actual knowledge of the evidence needed to 
support his claims.

The Board notes that in a July 2007 letter, the veteran was 
informed that disability ratings and effective dates would be 
assigned if his claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

The Board observes that the July 2007 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must pertain to the reasons his bilateral knee and hand 
claims were previously denied.  The RO informed him that his 
claims for bilateral knee and hand disabilities were denied 
because there was no evidence of current disabilities when he 
underwent a VA examination.  Therefore, he has received the 
type of VCAA notice explained in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), insofar as apprising him of the specific 
reasons his claims were previously denied so he would have 
the opportunity to respond by providing evidence that would 
overcome these prior deficiencies.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), where VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.

Since providing the veteran an additional VCAA notice in July 
2007, the RO readjudicated the veteran's claims in the 
February 2008 supplemental statement of the case (SSOC).  
This is important to note because the Federal Circuit Court 
has held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), partial service 
personnel records, VA medical records, and VA examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its June 2007 remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

New and Material Evidence Claims

In January 1995, the RO denied the veteran's claims for 
entitlement to service connection for bilateral hand and knee 
pain.  The veteran filed a timely notice of disagreement 
(NOD) and the RO issued a SOC in July 1996.  The veteran did 
not file a substantive appeal.  Therefore, the January 1995 
RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  
This means there must be new and material evidence submitted 
after the final decision in order to reopen the claims and 
warrant further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The Board must determine whether new and material evidence 
has been submitted since the January 1995 RO decision before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim in April 2003.  Therefore, under 
the revised standards (effective for petitions to reopen 
filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the January 1995 denial consists of 
VA treatment records, VA examination reports, and statements 
from the veteran's representative.  

Bilateral Knee Pain

In January 2008, the veteran underwent a VA joints 
examination.  After examining the veteran and having x-rays 
taken, the examiner diagnosed the veteran with "chronic 
bilateral knee pain syndrome" and DJD in his knees. 

All the evidence listed above is new, in that it has not been 
submitted to VA before.  
The January 2008 VA examination report is new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
it provides a diagnosis of a current disability.  Pain alone, 
without a diagnosis or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
However, the examiner also provided a diagnosis of bilateral 
DJD.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection bilateral knee pain.  The claim is reopened and is 
discussed in the "Service Connection Claims" portion below.  
38 U.S.C.A. § 5108.  

Bilateral Hand Pain

In January 2008, the veteran underwent a VA hand, thumb, and 
fingers examination.  The veteran reported that he fell in 
service and since then he had hand and wrist pain at the 
metacarpophalangeal joint at the first and fifth fingers.  He 
reported difficulty opening and closing the hand after 
prolonged use.  Upon examination, there was no swelling, 
redness, sign of infection, or localized tenderness.  His 
ranges of motion in his wrists were normal.  He could pull, 
push, and twist with his hands, however the examiner observed 
weakness, and rated his strength as 4+/5.  There was no sign 
of muscle atrophy and his sensation was intact.  After 
repetitive use, there was no pain, fatigue, lack of 
endurance, or incoordination.  X-rays showed no fractures or 
dislocations in the left hand, and the sequela of a healed 
fifth metacarpal fracture on the right side.  The examiner 
provided a diagnosis of "bilateral hand pain syndrome" and 
added, "[t]here is a healed fifth metacarpal fracture."  

All the evidence listed above is new, in that it has not been 
submitted to VA before.  
With regard to the veteran's left hand, the evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  Specifically, none of the evidence 
received indicates that the veteran has a left hand 
disability.  He has a diagnosis of "bilateral hand pain 
syndrome."  Pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for the veteran's 
left hand pain.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply, and the petition to 
reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

With regard to the veteran's right hand pain, the evidence is 
material because the January 2008 VA examination report 
provided a diagnosis of a healed fifth metacarpal fracture.  
The veteran's claim was originally denied because the SMRs 
were negative for a hand disability and the veteran did not 
have a current diagnosis of a hand disability. The January 
2008 examination shows that the veteran had a fractured fifth 
metacarpal in his right hand.  This evidence is material and 
the claim is considered reopened and will be discussed in the 
"Service Connection Claims" portion below.  38 U.S.C.A. 
§ 5108

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses of residuals of a 
right hand fracture, DJD of the knees, and atopic dermatitis.  
Therefore, he has current disabilities for VA purposes.  

Bilateral Knee Pain 

The veteran complained of right knee pain in service.  His 
SMRs show that in January 1990, he complained of right knee 
pain and had edema upon examination, he was diagnosed with an 
LCL strain and placed on light duty.  He did not receive 
treatment for LCL strain again.  In April and May 1990, he 
injured his right hamstring muscle and was placed on light 
duty.  No diagnosis was made for his knees.  In October 1990, 
he complained again of right knee pain.  Upon examination, he 
had full range of motion in his knees.  He was diagnosed with 
patellofemoral pain syndrome and placed on light duty for one 
week.  In April 1991, he complained of right knee strain and 
was diagnosed again with patellofemoral pain syndrome.  In 
February 1993, he complained of knee pain and was diagnosed 
with patellar tendonitis.  

In January 2008, the veteran underwent a VA joints 
examination.  As discussed above, the examiner diagnosed the 
veteran with bilateral DJD of the knees.  The examiner then 
opined that the veteran's bilateral knee condition was "at 
least as likely as not" related to his period service.  

The Board finds that the veteran's SMRs show treatment for a 
right knee problem, and not a left knee problem.  The veteran 
received treatment on several occasions for patellofemoral 
pain syndrome and right knee pain, showing that the problem 
was chronic and not merely acute and transitory.  Resolving 
all doubt in favor of the veteran, the claim for service 
connection for a right knee disability is granted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Service connection cannot be granted for the left knee 
disability because the SMRs are completely negative for any 
diagnosis of or treatment for a left knee problem.  Although 
the VA examiner opined that the veteran's bilateral DJD was 
caused by his service, the claim cannot be granted unless 
there is an injury or disease or some other manifestation of 
the disability during service.  In the absence of such 
evidence, the claim must be denied.  For these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim for service 
connection for a left knee disability must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Right Hand Pain

The veteran's SMRs show one episode of treatment for right 
wrist pain following a motor vehicle accident in November 
1991.  The veteran complained of bilateral hand pain in 
February 1993.  The veteran was not diagnosed with a hand or 
wrist condition at either of these two visits.  

As discussed above, the veteran underwent a VA hand 
examination in January 2008.  The examiner opined that the 
veteran's hand pain was "as least as likely as not" related 
to service.  

While there is a favorable opinion providing strong evidence 
in favor of his claim, service connection cannot be granted.  
The veteran was not diagnosed with a disability in service, 
and the two instances of hand or wrist pain in service were 
acute and transitory, not chronic.  In the absence of an 
injury, disease, or some other manifestation of the right 
hand disability during service, the claim cannot be granted.  
For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Dermatitis

The Board notes that the RO has treated the issue of service 
connection for dermatitis as a new and material evidence 
claim.  In the September 2003 rating decision on appeal, the 
RO stated that his claim for service connection was denied in 
a July 1980 rating decision.  The veteran did not join the 
military until 1989.  There is no July 1980 rating decision 
for this veteran.  In the July 2004 SOC, the RO stated that 
the veteran's claim for service connection for dermatitis was 
denied in a January 1995 rating decision.  This is not the 
case.  The January 1995 decision denied service connection 
for low back pain, bilateral knee pain, bilateral ankle pain, 
bilateral hand pain, a duodenal ulcer, and herpes simplex.  
The February 2007 SSOC treated this issue as a claim for 
service connection.  As there is no final rating decision 
denying the veteran's claim, the Board will treat it as a 
claim for service connection as opposed to a new and material 
evidence claim.  

The veteran's SMRs are negative for any diagnosis of or 
treatment for dermatitis or a rash.  The veteran was 
diagnosed with herpes simplex in service, and he is already 
service-connected for this condition.  

In May 2003, the veteran underwent a VA skin examination.  He 
complained of rashes in the groin, axilla, and other areas.  
He used topical preparations for treatment.  He was diagnosed 
with herpes simplex in the groin area and was not provided 
with a diagnosis for the rash in the axilla (arm pit) area.  
Upon examination, there were multiple inflammatory papules 
and pustules in the peri-right axillary area, with mild 
scaling and lichenification.  The examiner diagnosed the 
veteran with a history of herpes simplex which was not 
present at the time of the examination, multiple callosities 
on the plantar surface, and folliculitis of the right axilla.  
The examiner did not opine as to the etiology of the 
veteran's skin problems. 

In January 2008, the veteran underwent a VA skin examination.  
Upon examination, the veteran had a hyperpigmented skin 
lesion on his arm comprising less than 5 percent of his total 
body area.  There was no scarring, disfigurement, acne, 
chloracne, scarring alopecia, alopecia areata, or 
hyperhidrosis.  The veteran was diagnosed with atopic 
dermatitis.  The examiner stated that he could not find 
evidence that the veteran was diagnosed with this condition 
in service.  

The remainder of the veteran's post-service treatment records 
do not provide evidence in support of his claim, either 
because they do not pertain to his dermatitis or they do not 
provide a link between his dermatitis and his period of 
military service.  This lack of a nexus, combined with the 
absence of treatment for a skin problem in service, means 
that the claim cannot be granted.  For these reasons and 
bases, the preponderance of the evidence is against the 
veteran's claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regard to the veteran's back disability and peptic ulcer 
disease, where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate in this 
case.  However, in the present case, the veteran's symptoms 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  

With regard to the veteran's claims for radiculopathy of the 
left and right lower extremities, when there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Back Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected back disability, currently 
evaluated as 20 percent disabling under DC 5237, lumbosacral 
strain.  38 C.F.R. § 4.71a.  

The Board notes that there is no evidence of intervertebral 
disc syndrome to warrant application of DC 5243 or 5293.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
July 2004 SOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The RO assigned the veteran's back disability a 10 percent 
rating under DC 5295, the previous DC for lumbosacral strain.  
In July 2004, it increased the veteran's evaluation to 20 
percent under DC 5295.  The RO considered DC 5237, the 
amended DC for this disability, but found that a 20 percent 
rating was not warranted under DC 5237.  

Under the previous version of the rating criteria, a 20 
percent evaluation is warranted when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
is warranted when the disability is severe, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, DC 5295 (2003).  

Under the amended version of the rating criteria, the 
veteran's back disability  would be rated under 5237, 
lumbosacral strain.  38 C.F.R. § 4.71a (2005).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides, in pertinent part, for a 20 percent evaluation when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The 30 percent evaluation does not 
pertain to the thoracolumbar spine.  A 40 percent evaluation 
is warranted when the forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, there is favorable ankylosis 
if the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 
5237 (2007).  

Ankylosis, favorable or unfavorable, is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  The evidence 
discussed below shows that the veteran is able to move his 
spine.  Therefore, by definition, he does not have ankylosis.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In March 2004, the veteran underwent a VA spine examination.  
The veteran complained of low back pain that radiated to his 
right lower extremity.  He took Naprosyn and Flexeril to 
relieve his pain.  He reported flare-ups, which were brought 
on by damp weather and bending.  He rested to alleviate them.  
The veteran reported being able to walk three blocks in 30 
minutes.  His gait was unsteady.  

Upon examination, the veteran's forward flexion was 60 
degrees (90 is normal), his extension was 30 degrees 
(normal), his lateral flexion was 30 degrees bilaterally 
(normal), and his rotation was 30 degrees bilaterally 
(normal).  There was pain at the end of all ranges of motion.  
His ranges of motion increased by 10 degrees upon repetitive 
motion, but his pain increased as well.  He had additional 
fatigue and weakness.  There was muscle spasm, tenderness, 
mild weakness, and guarding.  

In January 2008, the veteran underwent a VA spine 
examination.  The veteran complained of low back pain that 
was constant, achy, and stabbing.  The pain radiated to his 
buttocks and legs.  He complained of weakness in the lower 
extremities, but denied feelings of numbness or tingling.  He 
had flare-ups five times a week and took prescription 
tramadol, flexeril, piroxicam, and codeine for his pain.  He 
also used a TENS unit and a heating pad.  He complained of 
being unable to hold his urine and denied bowel dysfunction.  
He had sexual impairment.  He could walk with a cane for one 
block and used a back brace.  He had not been treated 
surgically for this disability.  He stated that he could not 
work or play sports because of his back pain.  He used an 
assistive shower head and bench.  

Upon examination, the curvature of his lower extremities was 
symmetric with no deformity.  His forward flexion was 40 
degrees (90 degrees is normal).  His extension was 10 degrees 
with pain (30 degrees is normal).  His left and right lateral 
flexion was 20 degrees with pain on the left side (30 degrees 
is normal).  His lateral rotation was 20 degrees (30 degrees 
is normal).  His combined range of motion in his 
thoracolumbar spine was 130 degrees.  The veteran moved 
slowly and cautiously because of back pain.  

On repetitive motion, the veteran developed pain and limited 
ranges of flexion and extension.  He developed fatigue, lack 
of  endurance, weakness, and incoordination.  

Other post-service medical evidence shows treatment for the 
veteran's low back disability, but did not provide ranges of 
motion or a discussion of functional loss.  

The March 2004 VA examination was the basis for the increase 
from 10 to 20 percent.  The results from the January 2008 VA 
examination do not show that the veteran's back disability 
meets the criteria for a 40 percent rating.  His forward 
flexion was 40 degrees, and it needed to be limited to 30 
degrees or less to qualify for the 40 percent evaluation 
under the amended criteria.  Also, as he was able to bend his 
spine, he did not have ankylosis.  Therefore, he is not 
entitled to a 40 percent evaluation under the amended 
criteria.  38 C.F.R. § 4.71a (2007).  

Under the previous criteria, the evidence does not show that 
the veteran has listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending, or loss of lateral motion with osteo 
arthritic changes.  The veteran does not have abnormal 
mobility on forced motion, or irregularity of joint space.  
Therefore, the older criteria for a 40 percent evaluation are 
not met.  38 C.F.R. § 4.71a (2003).  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the criteria for the next higher evaluation. 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5295 or DC 
5327.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater than 20 percent for a back disability.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Peptic Ulcer Disease

The veteran asserts that he is entitled to a higher rating 
for his service-connected peptic ulcer disease, currently 
evaluated as 10 percent disabling under DC 7305, duodenal 
ulcer.  38 C.F.R. § 4.114.  

Under DC 7305, a 10 percent rating is warranted for mild 
disability with recurring symptoms once or twice yearly.  A 
20 percent evaluation is warranted when there is moderate 
disability with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  38 C.F.R. § 4.114.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In March 2004, the veteran underwent a VA stomach, duodenum, 
and peritoneal adhesions examination.  He reported a history 
of peptic ulcer disease.  His symptoms included epigastric 
discomfort, heartburn, occasional dark stool, nausea, and 
occasional vomiting.  He had no history of weight loss.  He 
took one prescription drug for relief.  The veteran's lab 
results indicated a probably mucosal ring at the level of the 
distal esophagus, which was not clinically significant.  The 
examiner diagnosed him with peptic ulcer disease.  

In January 2008, the veteran underwent a VA stomach, 
duodenum, and peritoneal adhesions examination.  He reported 
gastroesophageal reflux disease (GERD) and a duodenal ulcer.  
He denied nausea and vomiting, but reported weekly episodes 
of melena.  He did not have diarrhea, but had frequent 
episodes of constipation.  He took two prescription 
medications, one for his main symptoms and the other for 
breakthrough heartburn; he denied side effects.  The 
condition did not affect his occupation or his activities of 
daily living.  He reported daily episodes of heartburn.  Upon 
examination, he was diagnosed with GERD and a duodenal ulcer.  

The Board finds that the examinations cited above are 
entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  The veteran's post-
service treatment records do not provide evidence in favor of 
the veteran's claim because they do not show that the veteran 
has recurring episodes of severe symptoms two or three times 
per year averaging 10 days in duration, or continuous 
moderate manifestations.  With the exception of heartburn, 
the symptoms reported by the veteran at his examinations were 
not described as continuous.  The record does not show that 
the veteran had severe bouts of symptoms that lasted a for a 
duration of 10 days or more at least four times a year.  The 
VA examination reports show that the veteran's peptic ulcer 
disease is controlled by prescription medication with the 
exception of constipation, occasional melena, and heartburn.  
There is no evidence that the veteran has bouts of severe 
symptoms in 10 day periods.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's peptic ulcer disease does not more closely 
approximate a 20 percent rating.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence is against this 
claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Radiculopathy

The veteran asserts that he is entitled to higher ratings for 
his service-connected radiculopathy, currently evaluated as 
10 percent disabling in the right lower extremity and 20 
percent disabling in the left lower extremity under DC 8520, 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A June 
2004 rating decision increased the ratings effective 
September 26, 2003, because that is the date that new 
regulations went into effect.  These regulations allowed 
neurological abnormalities due to back disabilities, such as 
the veteran's radiculopathy, to receive separate ratings.  
38 C.F.R. § 4.71a.  Prior to September 26, 2003, the veteran 
was not eligible to receive separate evaluations for his 
radiculopathy.  

Under DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In March 2004, the veteran underwent a VA peripheral nerves 
examination.  He reported a left quadriceps tendon repair 
surgery in May 2003.  He walked with a cane.  He had low back 
pain which radiated to his buttocks and posterolateral thighs 
to the anterolateral legs and feet.  He mostly had numbness 
of the buttocks, more on the right than left.  Sometimes, the 
numbness progressed behind the thigh and up to the knee.  
Sitting aggravated the pain, and standing, walking, or using 
a heating pad alleviated it to some extent.  He used a back 
brace for his pain.  He could not drive a car.  He took 
prescription tramadol, trazodone, and sertraline.  He went to 
physical therapy for his back, knees and legs.  

Upon examination, the veteran walked slowly.  He used a cane 
and had an antalgic gait favoring the right side.  The right 
knee jerk was 2+ and his left knee jerk was not tested due to 
pain.  Coordination was decreased and impaired with the left 
lower extremity secondary to old injury.  There was decreased 
pin prick and light touch perception on the right lower 
extremity on L4-L5 and L5-S1, and also in patchy areas on the 
L4-L5 in the right leg and foot.  The veteran could not heel 
or toe walk.  The veteran had back muscle spasm.  The veteran 
was diagnosed with bilateral lumbosacral radiculopathy, right 
more than the left.  

In January 2008, the veteran underwent a VA neurological 
disorders examination.  He reported sharp lower back pain 
that radiated down his legs, on the right more than the left.  
He described weakness due to pain in his legs, and stated 
that he could only walk 2 blocks due to weakness and pain.  
He reported urinary incontinence but no bowel dysfunction.  
He took tramadol, cyclobenzaprine, and codeine for pain 
relief.  

Upon examination, the veteran had strength of 4/5 in his 
lower extremities due to pain.  There was some atrophy of the 
quadriceps, more on the left than the right.  There was a 
surgical scar on the left leg, above the knee.  The veteran 
had a positive straight leg test on the right leg at 30 
degrees, and negative on the left.  He walked with a wide 
based, very cautious gait, and used a cane.  He could not toe 
or heel walk, although his plantar flexion and dorsiflexion 
were normal.  He had significant muscle spasm in his back.  
He was diagnosed with minimal decrease in the height of the 
fourth lumbar and fifth lumbar disc space with a slight curve 
which "may be positional," and no significant 
spondylolisthesis.  The examiner indicated that the veteran's 
impaired strength and atrophy in the left lower extremity 
were due to the surgery in May 2003.  

The RO assigned a 10 percent evaluation for the veteran's 
right lower extremity in a July 2004 rating decision.  The RO 
noted that the veteran's radiculopathy in the right lower 
extremity was "not as severe as on the left side."  
However, the March 2004 VA examination report stated that the 
radiculopathy was more severe on the right side, and in 
January 2008, the veteran stated that the right side was 
worse.  In fact, the veteran had decreased sensory areas 
throughout his lower right extremity.  The veteran cannot 
perform heel or toe walks.  In January 2008, he had atrophy 
in both of his legs.  The examiners have noted that some of 
the veteran's left leg problems stem from a post service 
injury that was repaired in May 2003.  The Board finds that 
the two VA examinations cited above provide evidence in favor 
of the veteran's claim for an increased evaluation for his 
right lower extremity.  The evidence shows that the veteran's 
right lower extremity radiculopathy is more severe than his 
left, and his symptoms are indicative of moderate disability.  
He has decreased sensation in his right leg and cannot drive 
or perform a heel or toe walk.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's right leg radiculopathy more closely approximates a 
20 rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is in favor of an initial 20 percent evaluation 
for the veteran's right lower extremity.  38 C.F.R. § 4.3.  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The veteran's radiculopathy in his lower extremities is not 
severe enough to warrant a 40 percent evaluation for either 
leg.  While the veteran has moderate symptoms, they are not 
severe enough, as they are sensory with without severe 
atrophy.  The veteran does not have foot drop, bowel 
impairment, or organic changes outside of atrophy.  Indeed, 
the only neurological findings involve decreased light-touch 
sensation in the right lower extremity and decreased 
coordination in the left lower extremity.  He had some 
atrophy of both quadriceps.  The veteran reported urinary 
incontinence at his VA spine examination, but the examining 
physician did not attribute this to either his back 
disability or his radiculopathy.  In light of these findings, 
the veteran's radiculopathy is  manifested by no more than 
moderate incomplete paralysis of the sciatic nerve in both 
legs.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's radiculopathy in 
his right and left lower extremities does not more closely 
approximate a 40 percent rating for either lower extremity.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against this claim.  38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for higher ratings at any time since the 
effective date of his awards, so the Board may not stage his 
ratings because he has been, at most, 
20 percent disabled in each lower extremity during the entire 
period at issue.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

As new and material evidence has been submitted, the 
veteran's claim for right knee pain is reopened.

Service connection for DJD of the right knee is granted.  

As new and material evidence has been submitted, the 
veteran's claim for left knee pain is reopened.  

Service connection for DJD of the left knee is denied.  

As new and material evidence has been submitted, the 
veteran's claim for service connection for right hand pain is 
reopened.  

Service connection for right hand pain is denied.  

As no new and material evidence has been submitted, the claim 
for service connection for left hand pain is not reopened.  

Service connection for dermatitis is denied.  

An increased evaluation for a back disability is denied. 

An increased evaluation for peptic ulcer disease is denied.  

An initial disability evaluation of 20 percent, but no higher 
is granted for radiculopathy in the right lower extremity.  

An increased initial disability evaluation for left lower 
extremity radiculopathy is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


